Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 3 December 2019.  In virtue of this communication, claims 1-20 are currently presented in the instant application.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 12/30/2019 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovacs (Patent No.: US 9,389,488).
With respect to claim 1, D1 discloses a lens assembly (Figs. 1-3), comprising: 
a lens comprising a lens barrel, the lens barrel comprising first threads (lens element 104); and 
a lens mount assembly, comprising: 
	a lens mount barrel comprising second threads, wherein the first and second threads are shaped to permit the lens barrel and the lens mount barrel to be screwed together using the first and second threads (ring 112 with threads 114, or alternatively body 108 with threads 114 through the ring 112); and 
	a protrusion positioned to interfere with at least one of the first and second threads as the lens barrel and the lens mount barrel are being screwed together, wherein interference between the protrusion and the at least one of the first and second threads resists rotation of the lens barrel relative to the lens mount barrel (lock 120, including locking screw 106, locking screw bore 122, and the portion of the body 108 that comprises the locking screw bore 122 and the threads that impact the threads of lens barrel 104; these elements interfere to compress the first threads of lens element 104 when the locking screw is threaded into locking screw bore 122 through the locking screw bore 124 of the ring/lens mount barrel 112; “Locking screw 106 is threaded to locking screw bore 122, operatively connecting ring 112 and lens mount body 108 for flexure of ring 112, e.g., by compressing gap 116, thereby compressing the threads of lens element 104.”).



With respect to claim 3, D1 further discloses an assembly wherein the lens mount barrel defines an opening and wherein the protrusion extends into the lens mount barrel through the opening (locking screw bore 124 of ring 112; Fig. 3).

With respect to claim 4, D1 further discloses an assembly wherein the opening comprises a slot extending to an end of the lens mount barrel that receives the lens barrel (locking screw bore 124 of ring 112; Fig. 3).

With respect to claim 5, D1 further discloses an assembly wherein the lens mount assembly further comprises a collar, and wherein the protrusion comprises part of the collar (the combination of elements comprising lock 120 as seen in Fig. 2, for example, can be considered the collar of overall mount/ring 108 and 112).

With respect to claim 8, D1 further discloses an assembly wherein the collar comprises a ring portion from which the protrusion protrudes, and wherein the ring portion abuts against a rim at an end of the lens mount barrel (Figs. 1 and 2, either the ring 112 or the portion of the collar which has locking screw bore 122).

With respect to claim 9, D1 further discloses an assembly wherein the lens mount assembly further comprises a lens mount, wherein the lens mount barrel comprises part of the lens mount, and wherein the collar is movably mounted to the lens mount such that the collar moves in response to the interference between the protrusion and the at least one of the first and second threads (anything that is not specifically the collar can be considered the lens mount, and the collar moves when the screw 106 is inserted into the screw bore 122 to compress the gap 116).

With respect to claim 11, D1 further discloses an assembly wherein the protrusion deforms in response to the interference (“Locking screw 106 is threaded to locking screw bore 122, operatively connecting ring 112 and lens mount body 108 for flexure of ring 112, e.g., by compressing gap 116, thereby compressing the threads of lens element 104.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1.
With respect to claim 6, D1 does not disclose an assembly wherein the collar is mounted outside of the lens mount barrel, and wherein the lens barrel is screwed into an interior of the lens mount barrel (lock 120 and Figs. 1 and 2 is integral with the lens mount barrel ring 112).
However, it has been held making an element integral or separable is an obvious variant of the prior art.  In this case, making both the bottom portion of lock 120 and the top ring 112 separable from the main housing 108 and being a connected extension of the main mount barrel body.
With respect to claim 18, D1 does not explicitly disclose a camera comprising the lens assembly of claim 1 (D1 does state that “The lens mount 102 described herein can be used, for example, as a fixture to support a lens in front of a camera or as part of a camera, e.g., in front of a focal plane array. The system and techniques described herein provide for the function of moving the lens elements, e.g., for focusing to achieve a clear image, and for locking the lens element in position after a clear image is achieved.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the assembly of D1 by incorporating the lens assembly of D1 into a camera body as described and desired by the specification of D1, such as in the cameras of the remaining references cited.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 5 above, and further in view of Peng et al. (Publication No.: US 2020/0241234 A1, herein known as Peng) and/or Oh et al. (Publication No. KR 100862485 B1, herein known as Oh, provided with the Office Action).
With respect to claim 7, D1 does not disclose an assembly wherein the protrusion comprises one of multiple protrusions each comprising a respective part of multiple parts of the collar, and positioned to interfere with the at least one of the first and second threads, and wherein the multiple protrusions are radially symmetric about a longitudinal axis of the lens mount barrel (only a single protrusion is formed).
Both Peng (Fig. 9, screws 5) and Oh (Fig. 1; fastening members 16a) teach using fasteners radially symmetric about the longitudinal axis to lock the lens barrel and lens mount barrels together.
It has also been held that a duplication of parts is an obvious variant over the prior art of record.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the assembly of D1 to duplicate the projections and lock members of D1 around the circumference of the barrel to evenly apply the locking force around the entire barrel instead of on one side as presently in D1 as taught by both Peng and Oh.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 9 above, and further in view of Mano (Patent No.: JP 2006332814 A, provided with this Office Action).
With respect to claim 10, D1 further discloses an assembly further comprising a circuit board to which the lens mount assembly is mounted, wherein a longitudinal axis of the lens mount barrel is perpendicular to the circuit board, and wherein a longitudinal axis of the collar is non-perpendicular to the circuit board (no image sensor or circuit board is explicitly described for the camera).
Mano discloses a lens barrel threaded into lens mount barrel which is mounted onto a circuit board (1; Fig. 1) with the image sensor mounted on the circuit board.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the assembly of D1 by adding the circuit board and image sensor to the end of the lens barrel mount and in line with the optical axis of the lens to take the pictures and function as the intended camera device of D1 (from D1: “The lens mount 102 described herein can be used, for example, as a fixture to support a lens in front of a camera or as part of a camera, e.g., in front of a focal plane array. The system and techniques described herein provide for the function of moving the lens elements, e.g., for focusing to achieve a clear image, and for locking the lens element in position after a clear image is achieved.”)

Allowable Subject Matter
Claims 12-17 and 19-20 are allowed.


Citation of Pertinent Prior Art
Lee (Patent No.: US 11,269,238 B2) is a related art case that was filed later than the present application that uses a bolt passing through an opening in the mount body to lock the threads in place and resist rotation.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
3/25/2022